Exhibit 10.1

PRGX GLOBAL, INC.

2008 EQUITY INCENTIVE PLAN

(As Amended and Restated Effective

April 23, 2012)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page  

ARTICLE I DEFINITIONS

     1   

        1.01

   Affiliate      1   

        1.02

   Agreement      1   

        1.03

   Award      1   

        1.04

   Board      1   

        1.05

   Cause      1   

        1.06

   Change in Control      2   

        1.07

   Code      2   

        1.08

   Committee      2   

        1.09

   Common Stock      3   

        1.10

   Company      3   

        1.11

   Control Change Date      3   

        1.12

   Corresponding SAR      3   

        1.13

   Exchange Act      3   

        1.14

   Fair Market Value      3   

        1.15

   Full Value Award      3   

        1.16

   Incentive Award      3   

        1.17

   Incumbent Board Member      4   

        1.18

   Initial Value      4   

        1.19

   Named Executive Officer      4   

        1.20

   Option      4   

        1.21

   Participant      4   

        1.22

   Plan      4   

        1.23

   Person      5   

        1.24

   Restricted Stock Award      5   

        1.25

   Restricted Stock Unit      5   

        1.26

   SAR      5   

        1.27

   Ten Percent Shareholder      5   

ARTICLE II PURPOSES

     5   

ARTICLE III ADMINISTRATION

     6   

ARTICLE IV ELIGIBILITY

     7   

ARTICLE V COMMON STOCK SUBJECT TO PLAN

     7   

        5.01

   Common Stock Issued      7   

        5.02

   Aggregate Limit      7   

        5.03

   Individual Limit      8   

        5.04

   Awards Settled in Cash; Reissue of Awards and Shares      8   

 

i



--------------------------------------------------------------------------------

ARTICLE VI OPTIONS

     9   

        6.01

   Grant      9   

        6.02

   Option Price      9   

        6.03

   Maximum Option Period      9   

        6.04

   Exercise      9   

        6.05

   Payment      10   

        6.06

   Stockholder Rights      10   

        6.07

   Disposition of Shares      10   

        6.08

   No Liability of Company      10   

ARTICLE VII SARS

     10   

        7.01

   Grant      10   

        7.02

   Maximum SAR Period      11   

        7.03

   Exercise      11   

        7.04

   Settlement      11   

        7.05

   Stockholder Rights      11   

ARTICLE VIII RESTRICTED STOCK AWARDS

     11   

        8.01

   Award      11   

        8.02

   Payment      12   

        8.03

   Vesting      12   

        8.04

   Maximum Restriction Period      12   

        8.05

   Stockholder Rights      13   

ARTICLE IX RESTRICTED STOCK UNITS

     13   

        9.01

   Grant      13   

        9.02

   Earning the Award      13   

        9.03

   Maximum Restricted Stock Unit Award Period      14   

        9.04

   Payment      14   

        9.05

   Stockholder Rights      14   

ARTICLE X INCENTIVE AWARDS

     14   

        10.01

   Grant      14   

        10.02

   Earning the Award      15   

        10.03

   Maximum Incentive Award Period      15   

        10.04

   Payment      15   

        10.05

   Stockholder Rights      15   

ARTICLE XI TERMS APPLICABLE TO ALL AWARDS

     15   

        11.01

   Written Agreement      15   

        11.02

   Nontransferability      16   

        11.03

   Transferable Awards      16   

        11.04

   Employee Status      16   

        11.05

   Change in Control      17   

ARTICLE XII QUALIFIED PERFORMANCE-BASED COMPENSATION

     18   

        12.01

   Performance Conditions      18   

 

ii



--------------------------------------------------------------------------------

        12.02

   Establishing the Amount of the Award      19   

        12.03

   Earning the Award      19   

        12.04

   Definitions of Performance Criteria      20   

ARTICLE XIII ADJUSTMENT UPON CHANGE IN COMMON STOCK

     20   

ARTICLE XIV COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES

     21   

        14.01

   Compliance      21   

        14.02

   Postponement of Exercise or Payment      21   

        14.03

   Forfeiture of Payment      22   

ARTICLE XV LIMITATION ON BENEFITS

     22   

ARTICLE XVI GENERAL PROVISIONS

     23   

        16.01

   Effect on Employment and Service      23   

        16.02

   Unfunded Plan      23   

        16.03

   Rules of Construction      24   

        16.04

   Tax Withholding and Reporting      24   

        16.05

   Reservation of Shares.      24   

        16.06

   Governing Law.      24   

        16.07

   Other Actions      25   

        16.08

   Repurchase of Common Stock      25   

        16.09

   Other Conditions      25   

        16.10

   Forfeiture Provisions      25   

        16.11

   Repricing of Awards      26   

        16.12

   Legends; Payment of Expenses      26   

ARTICLE XVII CLAIMS PROCEDURES

     26   

ARTICLE XVIII AMENDMENT

     27   

ARTICLE XIX DURATION OF PLAN

     27   

ARTICLE XX EFFECTIVE DATE OF PLAN

     27   

ARTICLE XXI OMNIBUS SECTION 409A PROVISION

     28   

 

iii



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

1.01    Affiliate

Affiliate, as it relates to any limitations or requirements with respect to
incentive stock options, means any “subsidiary” or “parent” corporation (as such
terms are defined in Code Section 424) of the Company. Affiliate otherwise means
any entity that is part of a controlled group of corporations or is under common
control with the Company within the meaning of Code Sections 1563(a), 414(b) or
414(c), except that, in making any such determination, 50 percent shall be
substituted for 80 percent under such Code Sections and the related regulations.

1.02    Agreement

Agreement means a written agreement (including any amendment or supplement
thereto) between the Company and a Participant specifying the terms and
conditions of an Award granted to such Participant.

1.03    Award

Award means an Incentive Award, Option, Restricted Stock Award, Restricted Stock
Unit or SAR granted under this Plan.

1.04    Board

Board means the Board of Directors of the Company.

1.05    Cause

Cause has the same definition as under any employment or service agreement
between the Company or any Affiliate and the Participant or, if no such
employment or service agreement exists or if such employment or service
agreement does not contain any such definition, Cause means (i) the
Participant’s act or failure to act amounting to gross negligence or willful
misconduct to the detriment of the Company or any Affiliate; (ii) the
Participant’s dishonesty, fraud, theft or embezzlement of funds or properties in
the course of Participant’s employment; (iii) the Participant’s commission of or
pleading guilty to or confessing to any felony; or (iv) the Participant’s breach
of any restrictive covenant agreement with the Company or any Affiliate,
including but not limited to, covenants not to compete, non-solicitation
covenants and non-disclosure covenants. For purposes of the Plan, the
Participant’s resignation without the Company’s or an Affiliate’s written
consent prior to the expiration of a written employment contract or in
anticipation of termination of employment for Cause shall constitute a
termination of employment for Cause.



--------------------------------------------------------------------------------

1.06    Change in Control

Change in Control means the occurrence of any of the following events:

(a) The accumulation in any number of related or unrelated transactions by any
Person of beneficial ownership (as such term is used in Rule 13d-3 promulgated
under the Exchange Act) of fifty percent (50%) or more of the combined voting
power of the Company’s voting stock; provided that for purposes of this
subsection (a), a Change in Control will not be deemed to have occurred if the
accumulation of fifty percent (50%) or more of the voting power of the Company’s
voting stock results from any acquisition of voting stock (i) by the Company,
(ii) by any employee benefit plan (or related trust) sponsored or maintained by
the Company or any Affiliate, or (iii) by any Person pursuant to a merger,
consolidation or reorganization (a “Business Combination”) that would not cause
a Change in Control under subsection (b) below; or

(b) Consummation of a Business Combination, unless, immediately following that
Business Combination, all or substantially all of the Persons who were the
beneficial owners of voting stock of the Company immediately prior to that
Business Combination beneficially own, directly or indirectly, at least fifty
percent (50%) of the combined voting power of the Company’s voting stock
resulting from that Business Combination (including, without limitation, an
entity that as a result of that transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions relative to each other as
their ownership, immediately prior to that Business Combination, of the voting
stock of the Company; or

(c) Less than a majority of the members of the Board of Directors of the Company
or any entity resulting from a Business Combination are Incumbent Board Members;
or

(d) A sale or other disposition of all or substantially all of the assets of the
Company, except pursuant to a Business Combination that would not cause a Change
in Control under subsection (b) above; or

(e) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that would
not cause a Change in Control under subsection (b) above.

1.07    Code

Code means the Internal Revenue Code of 1986 and any amendments thereto.

1.08    Committee

Committee means the Compensation Committee of the Board, or the Board itself if
no Compensation Committee exists. If such Compensation Committee exists, if and
to the extent deemed necessary by the Board, such Compensation Committee shall
consist of two or more directors, all of whom are “non-employee directors”
within the meaning of Rule 16b-3 under the Exchange Act and “outside directors”
within the meaning of Code Section 162(m).

 

2



--------------------------------------------------------------------------------

1.09    Common Stock

Common Stock means the common stock, no par value per share, of the Company.

1.10    Company

Company means PRGX Global, Inc., a Georgia corporation, and any successor
thereto.

1.11    Control Change Date

Control Change Date means the date on which a Change in Control occurs. If a
Change in Control occurs on account of a series of transactions, the “Control
Change Date” is the date of the last of such transactions.

1.12    Corresponding SAR

Corresponding SAR means a SAR that is granted in relation to a particular Option
and that can be exercised only upon the surrender to the Company, unexercised,
of that portion of the Option to which the SAR relates.

1.13    Exchange Act

Exchange Act means the Securities Exchange Act of 1934, as amended.

1.14    Fair Market Value

Fair Market Value of a share of Common Stock means, on any given date, the fair
market value of a share of Common Stock as the Committee in its discretion shall
determine; provided, however, that the Committee shall determine Fair Market
Value without regard to any restriction other than a restriction which, by its
terms, will never lapse and, if the shares of Common Stock are traded on any
national stock exchange or quotation system, the Fair Market Value of a share of
Common Stock shall be the closing price of a share of Common Stock as reported
on such stock exchange or quotation system on such date, or if the shares of
Common Stock are not traded on such stock exchange or quotation system on such
date, then on the next preceding day that the shares of Common Stock were traded
on such stock exchange or quotation system, all as reported by such source as
the Committee shall select. The Fair Market Value that the Committee determines
shall be final, binding and conclusive on the Company, any Affiliate and each
Participant.

1.15    Full Value Award

Full Value Award means an Award other than an Option or SAR and which is settled
by the issuance of Common Stock.

1.16    Incentive Award

Incentive Award means an award stated with reference to a specified dollar
amount or number of shares of Common Stock which, subject to such terms and
conditions as may be prescribed by the Committee entitles the Participant to
receive shares of Common Stock, cash or a combination thereof from the Company
or an Affiliate.

 

3



--------------------------------------------------------------------------------

1.17    Incumbent Board Member

Incumbent Board Member means an individual who either is (a) a member of the
Company’s Board as of the effective date of the adoption of this Plan or (b) a
member who becomes a member of the Company’s Board subsequent to the date of the
adoption of this Plan whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least sixty percent
(60%) of the then Incumbent Board Members (either by a specific vote or by
approval of the proxy statement of the Company in which that person is named as
a nominee for director, without objection to that nomination), but excluding,
for that purpose, any individual whose initial assumption of office occurs as a
result of an actual or threatened election contest (within the meaning of Rule
14a-11 of the Exchange Act) with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board of Directors.

1.18    Initial Value

Initial Value means, with respect to a Corresponding SAR, the Option price per
share of the related Option and, with respect to a SAR granted independently of
an Option, the amount determined by the Committee on the date of grant which
shall not be less than the Fair Market Value of one share of Common Stock on the
date of grant.

1.19    Named Executive Officer

Named Executive Officer means a Participant who, as of the last day of a taxable
year, is the Chief Executive Officer of the Company (or is acting in such
capacity) or one of the four highest compensated officers of the Company (other
than the Chief Executive Officer) or is otherwise one of the group of “covered
employees,” all as defined in the regulations promulgated under Code
Section 162(m).

1.20    Option

Option means a stock option that entitles the holder to purchase from the
Company a stated number of shares of Common Stock at the price set forth in an
Agreement.

1.21    Participant

Participant means an employee of the Company or an Affiliate, a member of the
Board or the Board of Directors of an Affiliate (whether or not an employee), or
a person or entity that provides services to the Company or an Affiliate and who
satisfies the requirements of Article IV and is selected by the Committee to
receive an Award.

1.22    Plan

Plan means this PRGX Global, Inc. 2008 Equity Incentive Plan (As Amended and
Restated Effective April 27, 2010), in its current form and as hereafter
amended.

 

4



--------------------------------------------------------------------------------

1.23    Person

Person means any individual, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint-stock
company, trust, unincorporated organization or government or other agency or
political subdivision thereof or any other entity of any kind.

1.24    Restricted Stock Award

Restricted Stock Award means shares of Common Stock granted to a Participant
under Article VIII.

1.25    Restricted Stock Unit

Restricted Stock Unit means an award, stated with respect to a specified number
of shares of Common Stock, that entitles the Participant to receive one share of
Common Stock with respect to each Restricted Stock Unit that becomes payable
under the terms and conditions of the Plan and the applicable Agreement.

1.26    SAR

SAR means a stock appreciation right that in accordance with the terms of an
Agreement entitles the holder to receive cash or a number of shares of Common
Stock based on the increase in the Fair Market Value of the shares underlying
the stock appreciation right during a stated period specified by the Committee.
References to “SARs” include both Corresponding SARs and SARs granted
independently of Options, unless the context requires otherwise.

1.27    Ten Percent Shareholder

Ten Percent Shareholder means any individual who (considering the stock
attribution rules described in Code Section 424(d)) owns stock possessing more
than 10 percent of the total combined voting power of all classes of stock of
the Company or any Affiliate.

ARTICLE II

PURPOSES

The Plan is intended to assist the Company and its Affiliates in recruiting and
retaining individuals with ability and initiative by enabling such persons to
participate in the future success of the Company and its Affiliates by
associating their interests with those of the Company and its stockholders. The
Plan is intended to permit the grant of Options qualifying under Code
Section 422 (“incentive stock options”) and Options not so qualifying, SARs,
Restricted Stock Awards, Restricted Stock Units and Incentive Awards in
accordance with the Plan and procedures that may be established by the
Committee. No Option that is intended to be an incentive stock option shall be
invalid for failure to qualify as an incentive stock option. The proceeds
received by the Company from the sale of shares of Common Stock pursuant to this
Plan may be used for general corporate purposes.

 

5



--------------------------------------------------------------------------------

ARTICLE III

ADMINISTRATION

The Plan shall be administered by the Committee. The Committee shall have
authority to grant Awards upon such terms (not inconsistent with the provisions
of this Plan) as the Committee may consider appropriate. Such terms may include
conditions (in addition to those contained in this Plan) on the exercisability,
transferability, and forfeitability of all or any part of an Option or SAR, the
transferability or forfeitability of a Restricted Stock Award, or the grant,
settlement, forfeitability, or transferability of a Restricted Stock Unit or an
Incentive Award, among other terms. Notwithstanding any such conditions, the
Committee may, in its discretion and whether or not in connection with a Change
in Control, accelerate the time at which any Option or SAR may be exercised, or
the time at which a Restricted Stock Award may become transferable or
nonforfeitable or the time at which an Incentive Award or award of Restricted
Stock Units may be earned and settled. In addition, the Committee shall have
complete authority to interpret all provisions of this Plan; to prescribe the
form of Agreements; to adopt, amend, and rescind rules and regulations
pertaining to the administration of the Plan; and to make all other
determinations necessary or advisable for the administration of this Plan. The
express grant in the Plan of any specific power to the Committee shall not be
construed as limiting any power or authority of the Committee. Any decision
made, or action taken, by the Committee in connection with the administration of
this Plan shall be final and conclusive. The members of the Committee shall not
be liable for any act done in good faith with respect to this Plan or any
Agreement or Award. Unless otherwise provided by the Bylaws of the Company, by
resolution of the Board or applicable law, a majority of the members of the
Committee shall constitute a quorum, and acts of the majority of the members
present at any meeting at which a quorum is present, and any acts approved in
writing by all members of the Committee without a meeting, shall be the acts of
the Committee.

To the extent applicable law so permits, the Committee, in its discretion, may
delegate to one or more officers of the Company all or part of the Committee’s
authority and duties with respect to Awards to be granted to individuals who are
not subject to the reporting and other provisions of Section 16 of the Exchange
Act. The Committee may revoke or amend the terms of any delegation at any time
but such action shall not invalidate any prior actions of the Committee’s
delegate or delegates that were consistent with the terms of the Plan and the
Committee’s prior delegation. If and to the extent deemed necessary by the
Board, (i) all Awards granted to any individual who is subject to the reporting
and other provisions of Section 16 of the Exchange Act shall be made by a
Committee comprised solely of two or more directors, all of whom are
“non-employee directors” within the meaning of Rule 16b-3 under the Exchange
Act, to the extent necessary to exempt the Award from the short-swing profit
rules of Section 16(b) of the Exchange Act and (ii) all Awards granted to an
individual who is a Named Executive Officer shall be made by a Committee
comprised solely of two or more directors, all of whom are “outside directors”
within the meaning of Code Section 162(m), to the extent necessary to preserve
any deduction under Section 162(m) of the Code. An Award granted to an
individual who is a member of the Committee may be approved by the Committee in
accordance with the applicable committee charters then in effect and other
applicable law.

The Company shall bear all expenses of administering this Plan. The Company
shall indemnify and hold harmless each person who is or shall have been a member
of the Committee

 

6



--------------------------------------------------------------------------------

acting as administrator of the Plan, or any delegate of such, against and from
any cost, liability, loss or expense that may be imposed upon or reasonably
incurred by such person in connection with or resulting from any action, claim,
suit, or proceeding to which such person may be a party or in which such person
may be involved by reason of any action taken or not taken under the Plan and
against and from any and all amounts paid by such person in settlement thereof,
with the Company’s approval, or paid by such person in satisfaction of any
judgment in any such action, suit, or proceeding against such person, provided
he or she shall give the Company an opportunity, at its own expense, to handle
and defend the same before he or she undertakes to handle and defend it on his
or her own behalf. Notwithstanding the foregoing, the Company shall not
indemnify and hold harmless any such person if (i) applicable law or the
Company’s Articles of Incorporation or Bylaws prohibit such indemnification or
(ii) such person did not act in good faith and in a manner that such person
believed to be consistent with the Plan or (iii) such person’s conduct
constituted gross negligence or willful misconduct. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s Articles of Incorporation
or Bylaws, as a matter of law or otherwise, or under any other power that the
Company may have to indemnify such person or hold him or her harmless. The
provisions of the foregoing indemnity shall survive indefinitely the term of
this Plan.

ARTICLE IV

ELIGIBILITY

Any employee of the Company or an Affiliate (including an entity that becomes an
Affiliate after the adoption of this Plan), a member of the Board or the Board
of Directors of an Affiliate (including an entity that becomes an Affiliate
after the adoption of the Plan) (whether or not such board member is an
employee) and any other person or entity that provides services to the Company
or an Affiliate (including an entity that becomes an Affiliate after the
adoption of the Plan) is eligible to participate in this Plan if the Committee,
in its sole discretion, determines that such person or entity has contributed
significantly or can be expected to contribute significantly to the profits or
growth of the Company or any Affiliate or if it is otherwise in the best
interest of the Company or any Affiliate for such person or entity to
participate in this Plan.

ARTICLE V

COMMON STOCK SUBJECT TO PLAN

5.01     Common Stock Issued

Upon the issuance of shares of Common Stock pursuant to an Award, the Company
may deliver to the Participant (or the Participant’s broker if the Participant
so directs) shares of Common Stock from its authorized but unissued Common
Stock, treasury shares or reacquired shares, whether reacquired on the open
market or otherwise.

5.02     Aggregate Limit

The maximum aggregate number of shares of Common Stock that may be issued under
this Plan and to which Awards may relate shall be 7,600,000 shares. One hundred
percent (100%) of such shares may be issued pursuant to Options. Alternatively,
one hundred percent

 

7



--------------------------------------------------------------------------------

(100%) of such shares may be issued pursuant to SARs, Restricted Stock Awards,
Restricted Stock Units or Incentive Awards. The maximum number of shares of
Common Stock that may be issued in each instance shall be subject to adjustment
as provided in Article XII.

5.03     Individual Limit

In any calendar year, no Participant may be granted Options, SARs, Restricted
Stock Awards, Restricted Stock Units or any combination thereof that relate to
more than 500,000 shares of Common Stock. For purposes of the foregoing limit,
an Option and its Corresponding SAR shall be treated as a single Award. In any
calendar year, no Participant may be granted an Incentive Award (i) with
reference to a specified dollar limit for more than $1,500,000 and (ii) with
reference to a specified number of shares of Common Stock for more than 500,000
shares of Common Stock. If an Award that a Participant holds is cancelled or
subject to a repricing within the meaning of the regulations under Code
Section 162(m) (after shareholder approval as required herein), the cancelled
Award shall continue to be counted against the maximum number of shares of
Common Stock for which Awards may be granted to the Participant in any calendar
year as required under Code Section 162(m). The maximum number of shares that
may be granted in any calendar year to any Participant shall be subject to
adjustment as provided in Article XII.

5.04     Awards Settled in Cash; Reissue of Awards and Shares

The shares of Common Stock covered by an Award shall only be counted as used to
the extent they are actually used. A share of Common Stock issued in connection
with any Award under the Plan shall reduce the total number of shares of Common
Stock available for issuance under the Plan by one; provided, however, that a
share of Common Stock issued in connection with any Full Value Award under the
Plan that is granted on or after April 27, 2010 shall reduce the total number of
shares of Common Stock available for issuance under the Plan by 1.41, and a
share of Common Stock covered under a stock-settled SAR shall reduce the total
number of shares of Common Stock available for issuance under the Plan by one
even though the shares of Common Stock are not actually issued in connection
with settlement of the SAR. Except as otherwise provided herein, any shares of
Common Stock related to an Award which terminates by expiration, forfeiture,
cancellation or otherwise without issuance of shares of Common Stock, which is
settled in cash in lieu of Common Stock or which is exchanged, with the
Committee’s permission, prior to the issuance of shares of Common Stock, for
Awards not involving shares of Common Stock, shall again be available for
issuance under the Plan. The following shares of Common Stock, however, may not
again be made available for issuance as Awards under the Plan: (i) shares of
Common Stock not issued or delivered as a result of a net settlement of an
outstanding Award, (ii) shares of Common Stock tendered or held to pay the
exercise price, purchase price or withholding taxes relating to an outstanding
Award, or (iii) shares of Common Stock repurchased on the open market with the
proceeds of the exercise price of an Award.

 

8



--------------------------------------------------------------------------------

ARTICLE VI

OPTIONS

6.01     Grant

Subject to the eligibility provisions of Article IV, the Committee will
designate each individual or entity to whom an Option is to be granted and will
specify the number of shares of Common Stock covered by such grant and whether
the Option is an incentive stock option or a nonqualified stock option.
Notwithstanding any other provision of the Plan or any Agreement, the Committee
may only grant an incentive stock option to an individual who is an employee of
the Company or an Affiliate. An Option may be granted with or without a
Corresponding SAR.

6.02     Option Price

The price per share of Common Stock purchased on the exercise of an Option shall
be determined by the Committee on the date of grant, but shall not be less than
the Fair Market Value of a share of Common Stock on the date the Option is
granted. However, if at the time of grant of an Option that is intended to be an
incentive stock option, the Participant is a Ten Percent Shareholder, the price
per share of Common Stock purchased on the exercise of such Option shall not be
less than 110% of the Fair Market Value of a share of Common Stock on the date
the Option is granted.

6.03     Maximum Option Period

The maximum period in which an Option may be exercised shall be determined by
the Committee on the date of grant, except that no Option shall be exercisable
after the expiration of ten years from the date such Option was granted (five
years from the date such Option was granted in the event of an incentive stock
option granted to a Ten Percent Shareholder).

6.04     Exercise

Subject to the provisions of this Plan and the applicable Agreement, an Option
may be exercised in whole at any time or in part from time to time at such times
and in compliance with such requirements as the Committee shall determine;
provided, however, that incentive stock options (granted under the Plan and all
plans of the Company and its Affiliates) may not be first exercisable in a
calendar year for shares of Common Stock having a Fair Market Value (determined
as of the date the Option is granted) exceeding $100,000. If the limitation is
exceeded, the Options that cause the limitation to be exceeded shall be treated
as nonqualified stock options. An Option granted under this Plan may be
exercised with respect to any number of whole shares less than the full number
for which the Option could be exercised. A partial exercise of an Option shall
not affect the right to exercise the Option from time to time in accordance with
this Plan and the applicable Agreement with respect to the remaining shares
subject to the Option. The exercise of an Option shall result in the termination
of the Corresponding SAR to the extent of the number of shares with respect to
which the Option is exercised.

 

9



--------------------------------------------------------------------------------

6.05     Payment

Subject to rules established by the Committee and unless otherwise provided in
an Agreement, payment of all or part of the Option price shall be made in cash
or cash equivalent acceptable to the Committee. If the Agreement so provides,
the Committee, in its discretion and provided applicable law so permits, may
allow a Participant to pay all or part of the Option price (i) by surrendering
(actually or by attestation) shares of Common Stock to the Company that the
Participant already owns and, if necessary to avoid adverse accounting
consequences, has held for at least six months; (ii) by a cashless exercise
through a broker; (iii) by means of a “net exercise” procedure, (iv) by such
other medium of payment as the Administrator in its discretion shall authorize
or (v) by any combination of the aforementioned methods of payment. If shares of
Common Stock are used to pay all or part of the Option price, the sum of the
cash and cash equivalent and the Fair Market Value (determined as of the day
preceding the date of exercise) of the shares surrendered must not be less than
the Option price of the shares for which the Option is being exercised.

6.06     Stockholder Rights

No Participant shall have any rights as a stockholder with respect to shares
subject to his or her Option until the date of exercise of such Option and the
issuance of the shares of Common Stock.

6.07     Disposition of Shares

A Participant shall notify the Company of any sale or other disposition of
shares of Common Stock acquired pursuant to an Option that was designated an
incentive stock option if such sale or disposition occurs (i) within two years
of the grant of an Option or (ii) within one year of the issuance of shares of
Common Stock to the Participant. Such notice shall be in writing and directed to
the Secretary of the Company.

6.08     No Liability of Company

The Company shall not be liable to any Participant or any other person if the
Internal Revenue Service or any court or other authority having jurisdiction
over such matter determines for any reason that an Option intended to be an
incentive stock option and granted hereunder does not qualify as an incentive
stock option.

ARTICLE VII

SARS

7.01     Grant

Subject to the eligibility provisions of Article IV, the Committee will
designate each individual or entity to whom SARs are to be granted and will
specify the number of shares of Common Stock covered by such grant. In addition,
no Participant may be granted Corresponding SARs (under this Plan and all other
incentive stock option plans of the Company and its Affiliates) that are related
to incentive stock options which are first exercisable in any calendar year for
shares of Common Stock having an aggregate Fair Market Value (determined as of
the date the related Option is granted) that exceeds $100,000.

 

10



--------------------------------------------------------------------------------

7.02     Maximum SAR Period

The term of each SAR shall be determined by the Committee on the date of grant,
except that no SAR shall have a term of more than ten years from the date such
SAR was granted (five years for a Corresponding SAR that is related to an
incentive stock option and that is granted to a Ten Percent Shareholder). No
Corresponding SAR shall be exercisable or continue in existence after the
expiration of the Option to which the Corresponding SAR relates.

7.03     Exercise

Subject to the provisions of this Plan and the applicable Agreement, a SAR may
be exercised in whole at any time or in part from time to time at such times and
in compliance with such requirements as the Committee shall determine; provided,
however, that a SAR may be exercised only when the Fair Market Value of the
Common Stock that is subject to the exercise exceeds the Initial Value of the
SAR and a Corresponding SAR may be exercised only to the extent that the related
Option is exercisable. A SAR granted under this Plan may be exercised with
respect to any number of whole shares less than the full number for which the
SAR could be exercised. A partial exercise of a SAR shall not affect the right
to exercise the SAR from time to time in accordance with this Plan and the
applicable Agreement with respect to the remaining shares subject to the SAR.
The exercise of a Corresponding SAR shall result in the termination of the
related Option to the extent of the number of shares with respect to which the
SAR is exercised.

7.04     Settlement

The amount payable to the Participant by the Company as a result of the exercise
of a SAR shall be settled in cash, by the issuance of shares of Common Stock or
by a combination thereof, as the Committee in its sole discretion determines and
sets forth in the applicable Agreement. No fractional share will be deliverable
upon the exercise of a SAR but a cash payment will be made in lieu thereof.

7.05     Stockholder Rights

No Participant shall, as a result of receiving a SAR, have any rights as a
stockholder of the Company or any Affiliate until the date that the SAR is
exercised and then only to the extent that the SAR is settled by the issuance of
Common Stock.

ARTICLE VIII

RESTRICTED STOCK AWARDS

8.01     Award

Subject to the eligibility provisions of Article IV, the Committee will
designate each individual or entity to whom a Restricted Stock Award is to be
granted, will specify the number of shares of Common Stock covered by such grant
and the price, if any, to be paid for each share of Common Stock covered by the
grant.

 

11



--------------------------------------------------------------------------------

8.02    Payment.

Unless the Agreement provides otherwise, if the Participant must pay for a
Restricted Stock Award, payment of the Award shall be made in cash or cash
equivalent acceptable to the Committee. If the Agreement so provides, the
Committee, in its discretion and provided applicable law so permits, may allow a
Participant to pay all or part of the purchase price (i) by surrendering
(actually or by attestation) shares of Common Stock to the Company the
Participant already owns and, if necessary to avoid adverse accounting
consequences, has held for at least six months, (ii) by such other medium of
payment as the Committee in its discretion shall authorize or (iii) by any
combination of the foregoing methods of payment. If Common Stock is used to pay
all or part of the purchase price, the sum of cash and cash equivalent and other
payments and the Fair Market Value (determined as of the day preceding the date
of purchase) of the Common Stock surrendered must not be less than the purchase
price of the Restricted Stock Award.

8.03     Vesting

The Committee, on the date of grant may, but need not, prescribe that a
Participant’s rights in the Restricted Stock Award shall be forfeitable and
nontransferable for a period of time or subject to such conditions as may be set
forth in the Agreement. Notwithstanding any provision herein to the contrary,
the Committee, in its sole discretion may grant Restricted Stock Awards that are
nonforfeitable and transferable immediately upon grant. By way of example and
not of limitation, the Committee may prescribe that a Participant’s rights in a
Restricted Stock Award shall be forfeitable and nontransferable subject to
(a) the attainment of objectively determinable performance conditions based on
the criteria described in Article XII, (b) the Participant’s completion of a
specified period of employment or service with the Company or an Affiliate,
(c) the Participant’s death, disability or retirement or (d) satisfaction of a
combination of any of the foregoing factors. A Participant’s rights in a
Restricted Stock Award may be subject to repurchase upon specified events as
determined by the Committee and set forth in the Agreement. Notwithstanding the
preceding sentences, if and to the extent deemed necessary by the Committee,
Restricted Stock Awards granted to Named Executive Officers shall be forfeitable
and nontransferable subject to attainment of objectively determinable
performance conditions based on the criteria described in Article XII and shall
be subject to the other requirements set forth in Article XII so as to enable
such Restricted Stock Award to qualify as “qualified performance-based
compensation” under the regulations promulgated under Code Section 162(m). A
Restricted Stock Award can only become nonforfeitable and transferable during
the Participant’s lifetime in the hands of the Participant.

8.04     Maximum Restriction Period

To the extent the Participant’s rights in a Restricted Stock Award are
forfeitable and nontransferable for a period of time, the Committee on the date
of grant shall determine the maximum period over which the rights may become
nonforfeitable and transferable, except that such period shall not exceed ten
years from the date of grant.

 

12



--------------------------------------------------------------------------------

8.05     Stockholder Rights

Prior to their forfeiture (in accordance with the applicable Agreement and while
the shares of Common Stock granted pursuant to the Restricted Stock Award may be
forfeited and are nontransferable), a Participant will have all rights of a
stockholder with respect to a Restricted Stock Award, including the right to
receive dividends and vote the shares; provided, however, that during such
period (i) a Participant may not sell, transfer, pledge, exchange, hypothecate,
or otherwise dispose of shares granted pursuant to a Restricted Stock Award,
(ii) the Company shall retain custody of the certificates evidencing shares
granted pursuant to a Restricted Stock Award, and (iii) the Participant will
deliver to the Company a stock power, endorsed in blank, with respect to each
Restricted Stock Award. In lieu of retaining custody of the certificates
evidencing shares granted pursuant to a Restricted Stock Award, the shares of
Common Stock granted pursuant to the Restricted Stock Award may, in the
Committee’s discretion, be held in escrow by the Company until the Participant’s
interest in such shares of Common Stock vest. Notwithstanding the preceding
sentences, if and to the extent deemed necessary by the Committee, dividends
payable with respect to Restricted Stock Awards may accumulate (without
interest) and become payable to the Participant at the time, and only to the
extent that, the portion of the Restricted Stock Award to which the dividends
relate has become transferable and nonforfeitable. The limitations set forth in
the preceding sentences shall not apply after the shares granted under the
Restricted Stock Award are transferable and are no longer forfeitable.

ARTICLE IX

RESTRICTED STOCK UNITS

9.01     Grant

Subject to the eligibility provisions of Article IV, the Committee will
designate each individual or entity to whom a grant of Restricted Stock Units is
to be made and will specify the number of shares covered by such grant.

9.02     Earning the Award

The Committee, on the date of grant of the Restricted Stock Units, shall
prescribe that the Restricted Stock Units will be earned and become payable
subject to such conditions as are set forth in the Agreement. By way of example
and not of limitation, the Committee may prescribe that the Restricted Stock
Units will be earned and become payable upon (a) the satisfaction of objectively
determinable performance conditions based on the criteria described in Article
XI, (b) the Participant’s completion of a specified period of employment or
service with the Company or an Affiliate, (c) the Participant’s death,
disability or retirement or (d) satisfaction of a combination of any of the
foregoing factors. If and to the extent deemed necessary by the Committee,
Restricted Stock Units granted to Named Executive Officers shall become payable
upon the satisfaction of objectively determinable performance conditions based
on the criteria described in Article XI and shall be subject to the other
requirements set forth in Article XI so as to enable such Restricted Stock Units
to qualify as “qualified performance-based compensation” under the regulations
promulgated under Code Section 162(m).

 

13



--------------------------------------------------------------------------------

9.03     Maximum Restricted Stock Unit Award Period

The Committee, on the date of grant, shall determine the maximum period over
which Restricted Stock Units may be earned, except that such period shall not
exceed ten years from the date of grant.

9.04     Payment

The amount payable to the Participant by the Company when an award of Restricted
Stock Units is earned shall be settled by the issuance of one share of Common
Stock for each Restricted Stock Unit that is earned. A fractional share of
Common Stock shall not be deliverable when an award of Restricted Stock Units is
earned, but a cash payment will be made in lieu thereof.

9.05     Stockholder Rights

No Participant shall, as a result of receiving a grant of Restricted Stock
Units, have any rights as a stockholder until and then only to the extent that
the Restricted Stock Units are earned and settled in shares of Common Stock.
However, notwithstanding the foregoing, the Committee in its sole discretion may
set forth in the Agreement that, for so long as the Participant holds any
Restricted Stock Units, if the Company pays any cash dividends on its Common
Stock, then (a) the Company may pay the Participant in cash for each outstanding
Restricted Stock Unit covered by the Agreement as of the record date of such
dividend, less than any required withholdings, the per share amount of such
dividend or (b) the number of outstanding Restricted Stock Units covered by the
Agreement may be increased by the number of Restricted Stock Units, rounded down
to the nearest whole number, equal to (i) the product of the number of the
Participant’s outstanding Restricted Stock Units as of the record date for such
dividend multiplied by the per share amount of the dividend divided by (ii) the
fair market value of a share of Common Stock on the payment date of such
dividend. In the event additional Restricted Stock Units are awarded, such
Restricted Stock Units shall be subject to the same terms and conditions set
forth in the Plan and the Agreement as the outstanding Restricted Stock Units
with respect to which they were granted. Notwithstanding the preceding
sentences, if and to the extent deemed necessary to the Committee, dividends
payable with respect to Restricted Stock Units may accumulate (without interest)
and become payable to the Participant at the time, and only to the extent that,
the portion of the Restricted Stock Units to which the dividends relate has
become earned and payable. The limitations set forth in the preceding sentences
shall not apply after the Restricted Stock Units become earned and payable and
shares are issued thereunder.

ARTICLE X

INCENTIVE AWARDS

10.01     Grant

Subject to the eligibility provisions of Article IV, the Committee will
designate each individual or entity to whom Incentive Awards are to be granted.
All Incentive Awards shall be determined exclusively by the Committee under the
procedures established by the Committee.

 

14



--------------------------------------------------------------------------------

10.02     Earning the Award

The Committee, on the date of grant of an Incentive Award, shall specify in the
applicable Agreement the terms and conditions which govern the grant, including
without limitation, whether the Participant, to be entitled to payment, must be
employed or providing services to the Company or an Affiliate at the time the
Incentive Award is to be paid. By way of example and not of limitation, the
Committee may prescribe that the Incentive Award shall be earned and payable
upon (a) the satisfaction of objectively determinable performance conditions
based on the criteria described in Article XII, (b) the Participant’s completion
of a specified period of employment or service with the Company or an Affiliate,
(c) the Participant’s death, disability or retirement or (d) satisfaction of a
combination of any of the foregoing factors. If and to the extent deemed
necessary by the Committee, Incentive Awards granted to Named Executive Officers
shall be earned and become payable upon the satisfaction of objectively
determinable performance conditions based on the criteria described in Article
XII and shall be subject to the other requirements set forth in Article XII so
as to enable the Incentive Awards to qualify as “qualified performance-based
compensation” under the regulations promulgated under Code Section 162(m).

10.03     Maximum Incentive Award Period

The Committee, at the time an Incentive Award is made, shall determine the
maximum period over which the Incentive Award may be earned, except that such
period shall not exceed ten years from the date of grant.

10.04     Payment

The amount payable to the Participant by the Company when an Incentive Award is
earned may be settled in cash, by the issuance of shares of Common Stock or by a
combination thereof, as the Committee, in its sole discretion determines and
sets forth in the applicable Agreement. A fractional share of Common Stock shall
not be deliverable when an Incentive Award is earned, but a cash payment will be
made in lieu thereof.

10.05     Stockholder Rights

No Participant shall, as a result of receiving an Incentive Award, have any
rights as a stockholder of the Company or any Affiliate on account of such
Incentive Award, unless and then only to the extent that the Incentive Award is
earned and settled in shares of Common Stock.

ARTICLE XI

TERMS APPLICABLE TO ALL AWARDS

11.01     Written Agreement

Each Award shall be evidenced by a written Agreement (including any amendment or
supplement thereto) between the Company and the Participant specifying the terms
and conditions of the Award granted to such Participant.

 

15



--------------------------------------------------------------------------------

11.02     Nontransferability

Except as provided in Section 11.03, each Award granted under this Plan shall be
nontransferable except by will or by the laws of descent and distribution. In
the event of any transfer of an Option or Corresponding SAR (by the Participant
or his transferee), the Option and Corresponding SAR that relates to such Option
must be transferred to the same person or persons or entity or entities. Except
as provided in Section 11.02, during the lifetime of the Participant to whom the
Option or SAR is granted, the Option or SAR may be exercised only by the
Participant. No right or interest of a Participant in any Award shall be liable
for, or subject to, any lien, obligation, or liability of such Participant or
his transferee.

11.03     Transferable Awards

Section 11.02 to the contrary notwithstanding, if the Agreement so provides, an
Award that is not an incentive stock option or a Corresponding SAR that relates
to an incentive stock option may be transferred by a Participant to any of such
class of transferees who can be included in the class of transferees who may
rely on a Form S-8 Registration Statement under the Securities Act of 1933 to
sell shares issuable upon exercise or payment of such Awards granted under the
Plan. Any such transfer will be permitted only if (i) the Participant does not
receive any consideration for the transfer, (ii) the Committee expressly
approves the transfer and (iii) the transfer is on such terms and conditions as
are appropriate for the class of transferees who may rely on the Form S-8
Registration Statement. The holder of the Aware transferred pursuant to this
Section shall be bound by the same terms and conditions that governed the Award
during the period that it was held by the Participant; provided, however, that
such transferee may not transfer the Award except by will or the laws of descent
and distribution. In the event of any transfer of an Option that is not an
incentive stock option or a Corresponding SAR that relates to an incentive stock
option (by the Participant or his transferee), the Option and Corresponding SAR
that relates to such Option must be transferred to the same person or persons or
entity or entities. Unless transferred as provided in Section 8.05, a Restricted
Stock Award may not be transferred prior to becoming non-forfeitable and
transferable.

11.04     Employee Status

If the terms of any Award provide that it may be exercised or paid only during
employment or continued service or within a specified period of time after
termination of employment or continued service, the Committee may decide to what
extent leaves of absence for governmental or military service, illness,
temporary disability, or other reasons shall not be deemed interruptions of
continuous employment or service. For purposes of the Plan, employment and
continued service shall be deemed to exist between the Participant and the
Company and/or an Affiliate if, at the time of the determination, the
Participant is a director, officer, employee, consultant or advisor of the
Company or an Affiliate. A Participant on military leave, sick leave or other
bona fide leave of absence shall continue to be considered an employee for
purposes of the Plan during such leave if the period of leave does not exceed
three months, or, if longer, so long as the individual’s right to re-employment
with the Company or any of its Affiliates is guaranteed either by statute or by
contract. If the period of leave exceeds three months, and the individual’s
right to re-employment is not guaranteed by statute or by contract, the
employment shall be deemed to be terminated on the first day after the end of
such three-

 

16



--------------------------------------------------------------------------------

month period. Except as may otherwise be expressly provided in an Agreement,
Awards granted to a director, officer, employee, consultant or adviser shall not
be affected by any change in the status of the Participant so long as the
Participant continues to be a director, officer, employee, consultant or advisor
to the Company or any of its Affiliates (regardless of having changed from one
to the other or having been transferred from one entity to another). The
Participant’s employment or continued service shall not be considered
interrupted in the event the Committee, in its discretion and as specified at or
prior to such occurrence, determines there is no interruption in the case of a
spin-off, sale or disposition of the Participant’s employer from the Company or
an Affiliate, except that if the Committee does not otherwise specify such at or
such prior to such occurrence, the Participant will be deemed to have a
termination of employment or continuous service to the extent the Affiliate that
employs the Participant is no longer the Company or an entity that qualifies as
an Affiliate.

11.05     Change in Control

Notwithstanding any provision of any Agreement to the contrary, in the event of
or in anticipation of a Change in Control, the Committee in its discretion may
(i) declare that some or all outstanding Awards previously granted under the
Plan, whether or not then exercisable or payable, shall terminate as of a date
before or on the Change in Control without any payment to the holder of the
Award, provided the Committee gives prior written notice to the Participants of
such termination and gives such Participants the right to exercise their
outstanding Awards for a reasonable time before such date to the extent then
exercisable (or to the extent such Awards would be exercisable as of the Control
Change Date), (ii) terminate before or on the Control Change Date some or all
outstanding Awards previously granted under the Plan, whether or not then
exercisable or payable, in consideration of payment to the holder of the Award,
with respect to each share of Common Stock for which the Award is then
exercisable or payable (or for which the Award would have been exercisable or
payable as of the Control Change Date), of the excess, if any, of the Fair
Market Value on such date of the Common Stock subject to such portion of the
Award over the Option price or Initial Value (if applicable) (provided that
outstanding Awards that are not then exercisable or payable and that would not
become exercisable or payable on the Control Change Date, and Options and SARs
with respect to which the Fair Market Value of the Common Stock subject to the
Options or SARs does not exceed the Option price or Initial Value, shall be
cancelled without any payment therefor) or (iii) take such other action as the
Committee determines to be reasonable under the circumstances to permit the
Participant to realize the value of the Award (which value for purposes of
Awards that are not then exercisable or payable and that would not become
exercisable or payable as of the Control Change Date, and Options and SARs with
respect to which the Fair Market Value of the Common Stock subject to the Award
does not exceed the Option price or Initial Value, shall be deemed to be zero).
The payment described in (ii) above may be made in any manner the Committee
determines, including cash, stock or other property. The Committee may take the
actions described in (i), (ii) or (iii) above with respect to Awards that are
not then exercisable or payable whether or not the Participant will receive any
payment therefor. The Committee in its discretion may take any of the actions
described in this Section contingent on consummation of the Change in Control
and with respect to some or all outstanding Awards, whether or not then
exercisable or payable, or on an Award-by-Award basis, which actions need not be
uniform with respect to all outstanding Awards. However, Awards shall not be
terminated to the extent that written provision is made for their continuance,
assumption or substitution by the Company or a

 

17



--------------------------------------------------------------------------------

successor employer or its parent or subsidiary in connection with the Change in
Control. The Committee may provide in an applicable Agreement that a
Participant’s outstanding Awards shall be fully exercisable or payable on and
after a Control Change Date or immediately before the date the Awards will be
terminated in connection with the Change in Control, as described herein.

ARTICLE XII

QUALIFIED PERFORMANCE-BASED COMPENSATION

 

12.01     Performance Conditions

In accordance with the Plan, the Committee may prescribe that Awards will become
exercisable, nonforfeitable and transferable, and earned and payable, based on
objectively determinable performance conditions. Objectively determinable
performance conditions are performance conditions (i) that are established in
writing (a) at the time of grant or (b) no later than the earlier of (x) 90 days
after the beginning of the period of service to which they relate and (y) before
the lapse of 25% of the period of service to which they relate; (ii) that are
uncertain of achievement at the time they are established and (iii) the
achievement of which is determinable by a third party with knowledge of the
relevant facts. The performance conditions may include any or any combination of
the following (a) gross, operating or net earnings (income) before or after
taxes; (b) return on equity; (c) return on capital; (d) return on sales;
(e) return on investments; (f) return on assets or net assets; (g) earnings per
share; (h) cash flow per share; (i) book value per share; (j) gross margin;
(k) customers; (l) cash flow or cash flow from operations; (m) Fair Market Value
of the Company or any Affiliate or shares of Common Stock; (n) share price or
total shareholder return; (o) market share; (p) level of expenses or other
costs; (q) gross, operating or net revenue; (r) EBIT; (s) Adjusted EBIT;
(t) profitability; (u) EBITDA; (v) Adjusted EBIDTA; (w) Free Cash Flow; or
(x) peer group comparisons of any of the aforementioned performance conditions.
Performance conditions may be related to a specific customer or group of
customers or geographic region. The form of the performance conditions may be
measured on a Company, Affiliate, division, business unit, service line, segment
or geographic basis or any combination thereof. Performance goals may reflect
absolute entity performance or a relative comparison of entity performance to
the performance of a peer group of entities or other external measure of the
selected performance conditions. Profits, earnings and revenues used for any
performance condition measurement may exclude any extraordinary or non-recurring
items. The performance conditions may, but need not, be based upon an increase
or positive result under the aforementioned business criteria and could include,
for example and not by way of limitation, maintaining the status quo or limiting
the economic losses (measured, in each case, by reference to the specific
business criteria). The performance conditions may not include solely the mere
continued employment of the Participant. However, the Award may become
exercisable, nonforfeitable and transferable or earned and payable contingent on
the Participant’s continued employment or service, and/or employment or service
at the time the Award becomes exercisable, nonforfeitable and transferable or
earned and payable, in addition to the performance conditions described above.

 

18



--------------------------------------------------------------------------------

12.02     Establishing the Amount of the Award

The amount of the Award that will become exercisable, nonforfeitable and
transferable or earned and payable if the performance conditions are obtained
(or an objective formula for, or method of, computing such amount) also must be
established at the time set forth in Section 12.01 above. Notwithstanding the
preceding sentence, the Committee may, in its sole discretion, reduce the amount
of the Award that will become exercisable, nonforfeitable and transferable or
earned and payable, as applicable, if the Committee determines that such
reduction is appropriate under the facts and circumstances. In no event shall
the Committee have the discretion to increase the amount of the Award that will
become exercisable, nonforfeitable and transferable or earned and payable.

 

12.03     Earning the Award

If the Committee, on the date of grant, prescribes that an Award shall become
exercisable, nonforfeitable and transferable or earned and payable only upon the
attainment of any of the above performance conditions, the Award shall become
exercisable, nonforfeitable and transferable or earned and payable only to the
extent that the Committee certifies in writing that such conditions have been
achieved. An Award will not satisfy the requirements of this Article XII to
constitute “qualified performance-based compensation” if the facts and
circumstances indicate the Award will become exercisable, nonforfeitable and
transferable or earned and payable regardless of whether the performance
conditions are attained. However, an Award does not fail to meet the
requirements of this Article XII merely because the Award would become
exercisable, nonforfeitable and transferable or earned and payable upon the
Participant’s death or disability or upon a Change in Control, although an Award
that actually becomes exercisable, nonforfeitable and transferable or earned and
payable on account of those events prior to the attainment of the performance
conditions would not constitute “qualified performance-based compensation” under
Code Section 162(m). In determining if the performance conditions have been
achieved, the Committee may adjust the performance targets in the event of any
unbudgeted acquisition, divestiture or other unexpected fundamental change in
the business of the Company, an Affiliate or business unit or in any product
that is material taken as a whole as appropriate to fairly and equitably
determine if the Award is to become exercisable, nonforfeitable and transferable
or earned and payable pursuant to the conditions set forth in the Award.
Additionally, in determining if such performance conditions have been achieved,
the Committee also may adjust the performance targets in the event of any
(i) unanticipated asset write-downs or impairment charges, (ii) litigation or
claim judgments or settlements thereof, (iii) changes in tax laws, accounting
principles or other laws or provisions affecting reported results, (iv) accruals
for reorganization or restructuring programs, or extraordinary non-reoccurring
items as described in Accounting Principles Board Opinion No. 30 or as described
in management’s discussion and analysis of the financial condition and results
of operations appearing in the Company’s Annual Report on Form 10-K for the
applicable year, (v) acquisitions or dispositions or (vi) foreign exchange gains
or losses. To the extent any such adjustments affect Awards, the intent is that
they shall be in a form that allows the Award to continue to meet the
requirements of Section 162(m) of the Code for deductibility.

 

19



--------------------------------------------------------------------------------

12.04     Definitions of Performance Criteria

“Adjusted EBITDA” means EBITDA excluding charges associated with restructuring
and exit activities, stock-based compensation, intangible asset impairment,
material severance obligations and other unusual or extraordinary events.

“Adjusted EBIT” means EBIT excluding charges associated with restructuring and
exit activities, stock-based compensation, intangible asset impairment, material
severance obligations and other unusual or extraordinary events.

“EBIT” means earnings from continuing operations before interest and taxes.

“EBITDA” means earnings from continuing operations before interest, taxes,
depreciation and amortization.

“Free Cash Flow” means Adjusted EBITDA less capital expenditures.

ARTICLE XIII

ADJUSTMENT UPON CHANGE IN COMMON STOCK

The maximum number of shares of Common Stock that may be issued pursuant to
Awards, the terms of outstanding Awards, and the per individual limitations on
the number of shares of Common Stock that may be issued pursuant to Awards shall
be adjusted as the Committee shall determine to be equitably required in the
event (i) there occurs a reorganization, recapitalization, stock split,
spin-off, split-off, stock dividend, issuance of stock rights, combination of
shares, merger, consolidation, or distribution to stockholders other than a cash
dividend; (ii) the Company engages in a transaction Code Section 424 describes
or (iii) there occurs any other transaction or event which, in the judgment of
the Board necessitates such action. In that respect, the Committee shall make
such adjustments as are necessary in the number or kind of shares of Common
Stock or securities which are subject to the Award, the exercise price or
Initial Value of the Award, and such other adjustments as are appropriate in the
discretion of the Committee. Such adjustments may provide for the elimination of
fractional shares that might otherwise be subject to Awards without any payment
therefor. Notwithstanding the foregoing, the conversion of one or more
outstanding shares of preferred stock or convertible debentures that the Company
may issue from time to time into Common Stock shall not in and of itself require
any adjustment under this Article XIII. In addition, the Committee may make such
other adjustments to the terms of any Awards to the extent equitable and
necessary to prevent an enlargement or dilution of the Participant’s rights
thereunder as a result of any such event or similar transaction. Any
determination made under this Article XIII by the Board shall be final and
conclusive.

The issuance by the Company of stock of any class, or securities convertible
into stock of any class, for cash or property, or for labor or services, either
upon direct sale or upon the exercise of rights or warrants to subscribe
therefor, or upon conversion of stock or obligations of the Company convertible
into such stock or other securities, shall not affect, and no adjustment by
reason thereof shall be made with respect to, the maximum number of shares that
may be issued pursuant to Awards, the per individual limitations on the number
of shares that may be issued pursuant to Awards or the terms of outstanding
Awards.

 

20



--------------------------------------------------------------------------------

The Committee may grant Awards in substitution for stock options, stock
appreciation rights, restricted stock, restricted stock units, incentive awards,
or similar awards held by an individual who becomes an employee of the Company
or an Affiliate in connection with a transaction described in the first
paragraph of this Article XIII. Notwithstanding any provision of the Plan (other
than the limitation of Section 5.02), the terms of such substituted Awards shall
be as the Committee, in its discretion, determines is appropriate.

ARTICLE XIV

COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES

 

14.01     Compliance

No Option or SAR shall be exercisable, no Restricted Stock Award or Restricted
Stock Unit shall be granted, no shares of Common Stock shall be issued, no
certificates for shares of Common Stock shall be delivered, and no payment shall
be made under this Plan except in compliance with all applicable federal and
state laws and regulations (including, without limitation, withholding tax
requirements), any listing agreement to which the Company is a party, and the
rules of all domestic stock exchanges on which the Company’s shares may be
listed. The Company shall have the right to rely on an opinion of its counsel as
to such compliance. Any stock certificate evidencing shares of Common Stock
issued pursuant to an Award may bear such legends and statements as the
Committee may deem advisable to assure compliance with federal and state laws
and regulations and to reflect any other restrictions applicable to such shares
as the Committee otherwise deems appropriate. No Option or SAR shall be
exercisable, no Restricted Stock Award or Restricted Stock Unit shall be
granted, no shares of Common Stock shall be issued, no certificate for shares of
Common Stock shall be delivered, and no payment shall be made under this Plan
until the Company has obtained such consent or approval as the Committee may
deem advisable from regulatory bodies having jurisdiction over such matters.

 

14.02     Postponement of Exercise or Payment

The Committee may postpone any grant, exercise, vesting or payment of an Award
for such time as the Committee in its sole discretion may deem necessary in
order to permit the Company (i) to effect, amend or maintain any necessary
registration of the Plan or the shares of Common Stock issuable pursuant to the
Award under the securities laws; (ii) to take any action in order to (A) list
such shares of Common Stock or other shares of stock of the Company on a stock
exchange if shares of Common Stock or other shares of stock of the Company are
not then listed on such exchange or (B) comply with restrictions or regulations
incident to the maintenance of a public market for its shares of Common Stock or
other shares of stock of the Company, including any rules or regulations of any
stock exchange on which the shares of Common Stock or other shares of stock of
the Company are listed; (iii) to determine that such shares of Common Stock in
the Plan are exempt from such registration or that no action of the kind
referred to in (ii)(B) above needs to be taken; (iv) to comply with any other
applicable law, including without limitation, securities laws; (v) to comply
with any legal or contractual

 

21



--------------------------------------------------------------------------------

requirements during any such time the Company or any Affiliate is prohibited
from doing any of such acts under applicable law, including without limitation,
during the course of an investigation of the Company or any Affiliate, or under
any contract, loan agreement or covenant or other agreement to which the Company
or any Affiliate is a party or (vi) to otherwise comply with any prohibition on
such acts or payments during any applicable blackout period; and the Company
shall not be obligated by virtue of any terms and conditions of any Agreement or
any provision of the Plan to recognize the grant, exercise, vesting or payment
of an Award or to grant, sell or issue shares of Common Stock or make any such
payments in violation of the securities laws or the laws of any government
having jurisdiction thereof or any of the provisions hereof. Any such
postponement shall not extend the term of the Award and neither the Company nor
its directors and officers nor the Committee shall have any obligation or
liability to any Participant or to any other person with respect to shares of
Common Stock or payments as to which the Award shall lapse because of such
postponement.

Additionally, the Committee may postpone any grant, exercise vesting or payment
of an Award if the Company reasonably believes the Company’s or any applicable
Affiliate’s deduction with respect to such Award would be limited or eliminated
by application of Code Section 162(m) to the extent permitted by Section 409A of
the Code; provided, however, such delay will last only until the earliest date
at which the Company reasonably anticipates that the deduction with respect to
the Award will not be limited or eliminated by the application of Code
Section 162(m) or the calendar year in which the Participant separates from
service.

 

14.03    Forfeiture of Payment

A Participant shall be required to forfeit any and all rights under Awards or to
reimburse the Company for any payment under any Award (with interest as
necessary to avoid imputed interest or original issue discount under the Code or
as otherwise required by applicable law) to the extent applicable law requires
such forfeiture or reimbursement.

ARTICLE XV

LIMITATION ON BENEFITS

Despite any other provisions of this Plan to the contrary, if the receipt of any
payments or benefits under this Plan would subject a Participant to tax under
Code Section 4999, the Committee may determine whether some amount of payments
or benefits would meet the definition of a “Reduced Amount.” If the Committee
determines that there is a Reduced Amount, the total payments or benefits to the
Participant under all Awards must be reduced to such Reduced Amount, but not
below zero. If the Committee determines that the benefits and payments must be
reduced to the Reduced Amount, the Company must promptly notify the Participant
of that determination, with a copy of the detailed calculations by the
Committee. All determinations of the Committee under this Article XV are final,
conclusive and binding upon the Company and the Participant. It is the intention
of the Company and the Participant to reduce the payments under this Plan only
if the aggregate Net After Tax Receipts to the Participant would thereby be
increased. As result of the uncertainty in the application of Code Section 4999
at the time of the initial determination by the Committee under this Article XV,
however, it is possible that amounts will have been paid under the Plan to or
for the benefit of a Participant which should not have been so paid
(“Overpayment”) or that additional amounts which will not

 

22



--------------------------------------------------------------------------------

have been paid under the Plan to or for the benefit of a Participant could have
been so paid (“Underpayment”), in each case consistent with the calculation of
the Reduced Amount. If the Committee, based either upon the assertion of a
deficiency by the Internal Revenue Service against the Company or the
Participant, which the Committee believes has a high probability of success, or
controlling precedent or other substantial authority, determines that an
Overpayment has been made, any such Overpayment must be treated for all purposes
as a loan, to the extent permitted by applicable law, which the Participant must
repay to the Company together with interest at the applicable federal rate under
Code Section 7872(f)(2); provided, however, that no such loan may be deemed to
have been made and no amount shall be payable by the Participant to the Company
if and to the extent such deemed loan and payment would not either reduce the
amount on which the Participant is subject to tax under Code Section 1, 3101 or
4999 or generate a refund of such taxes. If the Committee, based upon
controlling precedent or other substantial authority, determines that an
Underpayment has occurred, the Committee must promptly notify the Company of the
amount of the Underpayment, which then shall be paid promptly to the Participant
but no later than the end of the Participant’s taxable year next following the
Participant’s taxable year in which the determination is made that the
underpayment has occurred. For purposes of this Section, (i) “Net After Tax
Receipt” means the Present Value of a payment under this Plan net of all taxes
imposed on Participant with respect thereto under Code Sections 1, 3101 and
4999, determined by applying the highest marginal rate under Code Section 1
which applies to the Participant’s taxable income for the applicable taxable
year; (ii) “Present Value” means the value determined in accordance with Code
Section 280G(d)(4) and (iii) “Reduced Amount” means the smallest aggregate
amount of all payments and benefits under this Plan which (a) is less than the
sum of all payments and benefits under this Plan and (b) results in aggregate
Net After Tax Receipts which are equal to or greater than the Net After Tax
Receipts which would result if the aggregate payments and benefits under this
Plan were any other amount less than the sum of all payments and benefits to be
made under this Plan.

ARTICLE XVI

GENERAL PROVISIONS

16.01    Effect on Employment and Service

Neither the adoption of this Plan, its operation, nor any documents describing
or referring to this Plan (or any part thereof), shall confer upon any
individual or entity any right to continue in the employ or service of the
Company or an Affiliate or in any way affect any right and power of the Company
or an Affiliate to terminate the employment or service of any individual or
entity at any time with or without assigning a reason therefor.

16.02    Unfunded Plan

This Plan, insofar as it provides for Awards, shall be unfunded, and the Company
shall not be required to segregate any assets that may at any time be
represented by Awards under this Plan. Any liability of the Company to any
person with respect to any Award under this Plan shall be based solely upon any
contractual obligations that may be created pursuant to this Plan. No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.

 

23



--------------------------------------------------------------------------------

16.03    Rules of Construction

Headings are given to the articles and sections of this Plan solely as a
convenience to facilitate reference. The reference to any statute, regulation,
or other provision of law shall be construed to refer to any amendment to or
successor of such provision of law.

16.04    Tax Withholding and Reporting

Unless an Agreement provides otherwise, each Participant shall be responsible
for satisfying in cash or cash equivalent acceptable to the Committee any income
and employment (including without limitation Social Security and Medicare) tax
withholding obligations attributable to participation in the Plan and the grant,
exercise, vesting or payment of Awards granted thereunder (including the making
of a Code Section 83(b) election with respect to an Award). In accordance with
procedures that the Committee establishes, the Committee, to the extent
applicable law permits, may allow a Participant to pay such amounts (i) by
surrendering (actually or by attestation) shares of Common Stock that the
Participant already owns and, if necessary to avoid adverse accounting
consequences, has held for at least six months (but only for the minimum
required withholding); (ii) by a cashless exercise through a broker; (iii) by
means of a “net exercise” procedure, (iv) by such other medium of payment as the
Committee in its discretion shall authorize or (v) by any combination of the
aforementioned methods of payment. The Company shall comply with all such
reporting and other requirements relating to the administration of this Plan and
the grant, exercise, vesting or payment of any Award hereunder as applicable law
requires. Nevertheless, shares of Common Stock that the Company reacquires in
connection with any tax withholding will still be deemed issued and will not be
available for issuance pursuant to future Awards under the Plan.

16.05    Reservation of Shares.

The Company, during the term of this Plan, shall at all times reserve and keep
available such number of shares of Common Stock as shall be sufficient to
satisfy the requirements of the Plan. Additionally, the Company, during the term
of this Plan, shall use its best efforts to seek to obtain from appropriate
regulatory agencies any requisite authorizations needed in order to issue and to
sell such number of shares of Common Stock as shall be sufficient to satisfy the
requirements of the Plan. However, the inability of the Company to obtain from
any such regulatory agency the requisite authorizations the Company’s counsel
deems to be necessary for the lawful issuance and sale of any shares of Common
Stock hereunder, or the inability of the Company to confirm to its satisfaction
that any issuance and sale of any shares of Common Stock hereunder will meet
applicable legal requirements, shall relieve the Company of any liability in
respect to the failure to issue or to sell such shares of Common Stock as to
which such requisite authority shall not have been obtained.

16.06    Governing Law.

This Plan and all Awards granted hereunder shall be governed by the laws of the
State of Georgia, except to the extent federal law applies.

 

24



--------------------------------------------------------------------------------

16.07    Other Actions

Nothing in the Plan shall be construed to limit the authority of the Company to
exercise its corporate rights and powers, including, by way of illustration and
not by way of limitation, the right to grant options, stock appreciation rights,
restricted stock awards, incentive awards or restricted stock units for proper
corporate purposes otherwise than under the Plan to any employee or to any other
person, firm, corporation, association or other entity, or to grant options,
stock appreciation rights, restricted stock awards, incentive awards or
restricted stock units to, or assume such awards of any person in connection
with, the acquisition, purchase, lease, merger, consolidation, reorganization or
otherwise, of all or any part of the business and assets of any person, firm,
corporation, association or other entity.

16.08    Repurchase of Common Stock

The Company or its designee may have the option and right to purchase any Award
or any shares of Common Stock issued pursuant to any Award in accordance with
the terms and conditions set forth in the applicable Agreement. However, shares
of Common Stock repurchased pursuant to an Agreement will still be deemed issued
pursuant to the Plan and will not be available for issuance pursuant to future
Awards under the Plan.

16.09    Other Conditions

The Committee, in its discretion, may, as a condition to the grant, exercise,
payment or settlement of an Award, require the Participant on or before the date
of grant, exercise, payment or settlement of the Award to enter into (i) a
covenant not to compete (including a confidentiality, non-solicitation,
non-competition or other similar agreement) with the Company or any Affiliate,
which may become effective on the date of termination of employment or service
of the Participant with the Company or any Affiliate or any other date the
Committee may specify and shall contain such terms and conditions as the
Committee shall otherwise specify, (ii) an agreement to cancel any other
employment agreement, service agreement, fringe benefit or compensation
arrangement in effect between the Company or any Affiliate and such Participant
and/or (iii) a shareholders’ agreement with respect to shares of Common Stock to
be issued pursuant to the Award. If the Participant shall fail to enter into any
such agreement at the Committee’s request, then no Award shall be granted,
exercised, paid or settled and the number of shares of Common Stock that would
have been subject to such Award, if any, shall be added to the remaining shares
of Common Stock available under the Plan.

16.10    Forfeiture Provisions

Notwithstanding any other provisions of the Plan or any Agreement, all rights to
any Award that a Participant has will be immediately discontinued and forfeited,
and the Company shall not have any further obligation hereunder to the
Participant with respect to any Award and the Award will not be exercisable
(whether or not previously exercisable) or become vested or payable on and after
the time the Participant is discharged from employment or service with the
Company or any Affiliate for Cause.

 

25



--------------------------------------------------------------------------------

16.11    Repricing of Awards

Notwithstanding any other provisions of this Plan, this Plan does not permit
(i) any decrease in the exercise price or base value of any outstanding Awards,
(ii) the issuance of any replacement Options or SARs, which shall be deemed to
occur if a Participant agrees to forfeit an existing Option or SAR in exchange
for a new Option or SAR with a lower exercise price or base value, or (iii) the
Company to repurchase underwater or out-of-the-money Options or SARs, which
shall be deemed to be those Options or SARs with exercise prices or base values
in excess of the current Fair Market Value of the shares of Common Stock
underlying the Option or SAR.

16.12    Legends; Payment of Expenses

The Company may endorse such legend or legends upon the certificates for shares
of Common Stock issued upon the grant or exercise of an Award and may issue such
“stop transfer” instructions to its transfer agent in respect of such shares as
it determines, in its sole discretion, to be necessary or appropriate to
(i) prevent a violation of, or to perfect an exemption from, the registration
requirements under the Exchange Act, applicable state securities laws or other
requirements, (b) implement the provisions of the Plan or any Agreement between
the Company and the Participant with respect to such shares of Common Stock,
(c) permit the Company to determine the occurrence of a “disqualifying
disposition” as described in Section 421(b) of the Code of the shares of Common
Stock transferred upon the exercise of an incentive stock option granted under
the Plan or (d) as may be appropriate to continue an Award’s exemption or
compliance with Section 409A of the Code. The Company shall pay all issuance
taxes with respect to the issuance of shares of Common Stock upon the grant or
exercise of the Award, as well as all fees and expenses incurred by the Company
in connection with such issuance.

ARTICLE XVII

CLAIMS PROCEDURES

If a Participant has exercised an Option or a SAR or if shares of Restricted
Stock have become vested or Restricted Stock Units or Incentive Awards have
become payable, and the Participant has not received the benefits to which the
Participant believes he or she is entitled under such Award, then the
Participant must submit a written claim for such benefits to the Committee
within 90 days of the date the Participant tried to exercise the Option or SAR,
the date the Participant contends the Restricted Stock vested or the date the
Participant contends the Restricted Stock Units or Incentive Awards became
payable or the claim will be forever barred.

If a claim of a Participant is wholly or partially denied, the Participant or
his duly authorized representative may appeal the denial of the claim to the
Committee. Such appeal must be made at any time within 30 days after the
Participant receives written notice from the Company of the denial of the claim.
In connection therewith, the Participant or his duly authorized representative
may request a review of the denied claim, may review pertinent documents, and
may submit issues and comments in writing. Upon receipt of an appeal, the
Committee shall make a decision with respect to the appeal and, not later than
60 days after receipt of such request for review, shall furnish the Participant
with the decision on review in writing, including the specific reasons for the
decision written in a manner calculated to be understood by the Participant, as
well as specific references to the pertinent provisions of the Plan upon which
the decision is based.

 

26



--------------------------------------------------------------------------------

The Committee has the discretionary and final authority under the Plan to
determine the validity of a claim. Accordingly, any decision the Committee makes
on a Participant’s appeal will be administratively final. If a Participant
disagrees with the Committee’s final decision, the Participant may sue, but only
after the claim on appeal has been denied. Any lawsuit must be filed within 90
days of receipt of the Committee’s final written denial of the Participant’s
claim or the claim will be forever barred.

ARTICLE XVIII

AMENDMENT

The Board may amend or terminate this Plan at any time; provided, however, that
no amendment to the Plan may adversely impair the rights of a Participant with
respect to outstanding Awards without the Participant’s consent. In addition, an
amendment will be contingent on approval of the Company’s stockholders, to the
extent required by law or by the rules of any stock exchange on which the
Company’s securities are traded or if the amendment would (i) increase the
benefits accruing to Participants under the Plan, including without limitation,
any amendment to the Plan or any Agreement to permit a repricing or decrease in
the exercise price of any outstanding Awards, (ii) increase the aggregate number
of shares of Common Stock that may be issued under the Plan, (iii) modify the
requirements as to eligibility for participation in the Plan or, (iv) change the
performance conditions set forth in Article XII. Additionally, to the extent the
Board deems necessary to continue to comply with the performance-based exception
to the deduction limits of Code Section 162(m), the Board will submit the
material terms of the performance conditions set forth in Article XII to the
Company’s stockholders for approval no later than the first stockholder meeting
that occurs in the fifth year following the year in which the stockholders
previously approved the performance objectives.

The Committee may amend any outstanding Awards to the extent it deems
appropriate; provided, however, that no amendment to an outstanding Award may
adversely impair the rights of a Participant without the Participant’s consent.

ARTICLE XIX

DURATION OF PLAN

No Award may be granted under this Plan on and after March 25, 2018 (10 years
following the effective date of the Plan). Awards granted before that date shall
remain valid in accordance with their terms.

ARTICLE XX

EFFECTIVE DATE OF PLAN

The Plan was effective on March 25, 2008, the date of its adoption by the Board,
and the Plan was approved by the Company’s stockholders on May 29, 2008. The
Plan was amended by the Board effective April 27, 2010, contingent, however, on
approval of the amendment by the Company’s stockholders within 12 months of such
date. If the Company’s stockholders do not approve the amendment within such
time, the Plan shall remain in full force and effect as prior to the amendment.

 

27



--------------------------------------------------------------------------------

ARTICLE XXI

OMNIBUS SECTION 409A PROVISION

It is intended that Awards that are granted under the Plan shall either be
exempt from treatment as “deferred compensation” subject to Section 409A of the
Code. Towards that end, all Awards under the Plan are intended to contain such
terms as will qualify the Awards for an exemption from Section 409A of the Code.
The terms of the Plan and all Awards granted hereunder shall be construed
consistent with the foregoing intent. Notwithstanding any other provision
hereof, the Committee may amend any outstanding Award without Participant’s
consent if, as determined by the Committee in its sole discretion, such
amendment is required either to (i) confirm exemption under Section 409A of the
Code, (ii) comply with Section 409A of the Code or (iii) prevent the Participant
from being subject to any tax or penalty under Section 409A of the Code.
Notwithstanding the foregoing, however, neither the Company nor any of its
Affiliates nor the Committee shall be liable to a Participant or any other
Person if an Award is subject to Section 409A of the Code or the Participant or
any other Person is otherwise subject to any additional tax or penalty under
Section 409A of the Code. Each Participant is solely responsible for the payment
of any tax liability (including any taxes and penalties that may arise under
Section 409A of the Code) that may result from an Award.

 

28